EXHIBIT 5.1 May 5, 2014 Gilat Satellite Networks Ltd. Gilat House 21 Yegia Kapayim Street Kiryat Arye, Petah Tikva, 49130 Israel Re: Registration Statement on Form F-3 of Gilat Satellite Networks Ltd. Ladies and Gentlemen: I have acted as counsel to Gilat Satellite Networks Ltd., a company organized under the laws of the State of Israel, (the “Registrant”) in connection with the Registration Statement on Form F-3 (the “Registration Statement”) to be filed by the Registrant with the Securities and Exchange Commission under the Securities Act of 1933, as amended (the “Securities Act”). The Registration Statement relates to the registration of up to $50,000,000 aggregate amount of the following securities of the Registrant: (i) ordinary shares, nominal value NIS 0.20 per share (the “Ordinary Shares”), (ii) warrants to purchase Ordinary Shares and/or debt securities (the “Warrants”); (iii)subscription rights distributed to holders of the Registrant’s securities (“Subscription Rights”); (iv) debt securities (the “Debt Securities”); and (v)units comprised of one or more of the Ordinary Shares, Warrants, Subscription Rights and Debt Securities and in any combination (the “Units”, and together with the Ordinary Shares, Warrants, Subscription Rights and the Debt Securities the “Securities”). As counsel to the Registrant in connection with the registering of the Securities pursuant to the Registration Statement, I have examined such corporate records, certificates and other documents, and such questions of law, as I have considered necessary or appropriate for the purpose of my opinion. Upon the basis of such examination, I am of the opinion that: 1.
